                Case 20-18361-MAM          Doc 62     Filed 01/30/21       Page 1 of 4
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 West Palm Beach Division
                                   www.flsb.uscourts.gov

 In re:                                              Case No. 20-18361-BKC-MAM

 MELANIE HOLLINGSWORTH CABOT,                        Chapter 13

       Debtor.
 _____________________________________/

             NOTICE OF TAKING RULE 2004 EXAMINATION DUCES TECUM

                                  (Documents in Lieu of Appearance)

          Creditors, Susan Bach, Bob Murphy and Infosage Corporation (collectively, the

“Creditors”), by counsel, will examine American Express Company under oath on March 5,

2021 at 4:00 p.m. at Leiderman Shelomith Alexander + Somodevilla, PLLC, 2699 Stirling

Road, Suite C401, Ft. Lauderdale, Florida 33312. (Please Note: There will be no oral

examination. The examinee is instructed to produce documents in lieu of an appearance). If

the examinee receives this notice less than 14 days prior to the scheduled examination date, the

examination will be rescheduled upon timely request to a mutually agreeable time, without the

necessity of the filing of an objection.

          The examination is pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1. The scope

of the examination shall be as described in Bankruptcy Rule 2004. Pursuant to Local Rule 2004-

1, no order shall be necessary.

          The examinee is instructed to produce all documents on the attached Schedule “A”

on or before March 5, 2021 at 4:00 p.m. The examinee is instructed to contact Zach B.

Shelomith, Esq. at ZBS@LSASLAW.COM for instructions on submitting the above-

referenced documents.




                               ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
              Case 20-18361-MAM          Doc 62      Filed 01/30/21       Page 2 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on January 30,
2021 to all parties on the list to receive e-mail notice/service for this case, via the Notice of
Electronic Filing (which is incorporated herein by reference) and via U.S. Mail to Melanie
Hollingsworth Cabot, 100 Worth Ave # 120, Palm Beach, FL 33480; and will further be served
via process server to American Express Company, c/o C T Corporation System, as Registered
Agent, 1200 S Pine Island Rd, Plantation, FL 33324.

                                                      LEIDERMAN SHELOMITH
                                                      ALEXANDER + SOMODEVILLA, PLLC
                                                      Attorneys for the Creditors
                                                      2699 Stirling Road, Suite C401
                                                      Ft. Lauderdale, Florida 33312
                                                      Telephone: (954) 920-5355
                                                      Facsimile: (954) 920-5371

                                                      By:__________/s/____________
                                                            ZACH B. SHELOMITH
                                                            Florida Bar No. 0122548
                                                            zbs@lsaslaw.com




                             ________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
              Case 20-18361-MAM          Doc 62      Filed 01/30/21       Page 3 of 4
                                        SCHEDULE “A”

                     GENERAL INSTRUCTIONS AND DEFINITIONS

        1.      All documents requested to be produced shall be made available for inspection
and copying at the offices of undersigned counsel on or before the date indicated on the notice,
as set forth above. This is a continuing request and you are under a duty to seasonably produce
additional documents or answers responsive to any request upon later discovering information
or acquiring documents not originally produced. If you know that the response, though correct
when made, is no longer true, then the failure to amend the response is in substance a knowing
concealment.

       2.      As used herein the terms "you", "your", or "yourself" refer to American
Express Company. Those terms further specifically include all employees, agents,
representatives, or any other person acting or purporting to act on American Express Company’s
behalf either at the time of the events in question or at the present, unless the context of the
request makes it clear that only American Express Company is connoted.

        3.     As used herein the terms "person(s)", "individual(s)", and "entity(ies)" mean any
natural individual in any capacity whatsoever or any body or organization, including divisions,
departments, and other units thereof, and shall include, but not be limited to, a public or private
corporation, partnership, joint venture, voluntary or unincorporated association, organization,
proprietorship, trust, estate, governmental agency, commission, bureau, or department.

        4.     As used herein the term “describe” means to specify completely and accurately
the subject matter upon which inquiry is made using factual statements.

         5.     As used herein the term "document" means any medium upon which intelligence
or information can be recorded or retrieved, and includes, without limitation, the original and
each copy, regardless of origin and location, of any book, pamphlet, periodical, letter,
memorandum [including any memorandum or report of a meeting or conversation], invoice, bill,
order form, receipt, financial statement, accounting entry, diary, calendar, telex, telegram, cable,
report, record, contract, agreement, study, handwritten note, draft, working paper, chart, paper,
print, laboratory record, drawing, sketch, graph, index, list, tape, photograph, microfilm, data
sheet or data processing card, CD-ROM, disk, diskette, or any other written, recorded,
transcribed, punched, taped, filmed, computerized, or graphic matter, however produced or
reproduced, which is in your possession, custody, or control or which was, but is no longer, in
your possession, custody, or control.

       6.       As used herein the term "communication" means any oral or written utterance,
notation, or statement of any nature whatsoever, by and to whomsoever made, including, but not
limited to, correspondence, conversations, dialogues, discussions, interviews, consultations,
agreements, and other understandings between or among two or more persons.

        7.      Any or all documents or communications identified herein that are no longer in
your possession, custody, or control because of destruction, loss, or any other reason, should be
identified as follows:
            a. Describe the nature of the document or communication [e.g., whether it is/was a
                letter, memorandum, etc.];


                              ________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
              Case 20-18361-MAM          Doc 62      Filed 01/30/21       Page 4 of 4
            b. State the date of the document or communication;
            c. Identify the persons who sent and received, respectively, the original and each
               copy of the document or communication;
            d. State in as much detail as possible the contents of the document or
               communication; and
            e. State the manner and date of disposition of the document or communication.

       8.     If you contend that you are entitled to withhold from production any or all
documents or communications identified herein on the basis of the attorney-client privilege, the
work product doctrine, or any other ground, identify the document(s) or communication(s) as
follows:
          a. Describe the nature of the document [e.g., whether it is/was a letter,
              memorandum, etc.];
          b. State the date of the document;
          c. Identify the persons who sent and received the original and each copy of the
              document;
          d. State the subject matter of the document; and
          e. State the basis upon which you contend you are entitled to withhold the document
              from production.

       9.      As used herein, the word "or" appearing in a request should not be read so as to
eliminate any part of the request, but, whenever applicable, it should have the same meaning as
the word "and."

       10.     If you do not have any documents responsive to a particular request, please
indicate that.

                                 DOCUMENTS REQUESTED

        1.     All credit card or account statements relating to any account(s) held by Melanie
Hollingsworth Cabot, a/k/a Melanie Cabot, or for which she is an authorized user, whether such
account(s) are held solely in one name or jointly with additional name(s), for the time period from
July 1, 2016 to present, including without limitation, the account ending in # 8703.

       Please Note: The last known current address for Melanie Hollingsworth Cabot is 100
Worth Ave # 120, Palm Beach, FL 33480 and the last known prior address for Melanie
Hollingsworth Cabot is 550 Okeechobee Blvd # 612, West Palm Beach, FL 33401.




                              ________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
